+DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated March 21, 2022.
2. 	Claims 1, 3-10, and 12-19 are currently pending and have been examined.
3.	Claims 1, 3-10, 12-17 and 19 have been amended.
4.	Claims 2, 11 and 20 have been cancelled.
5.	A specification amendment was submitted on March 21, 2022 as to paragraphs 53 and 71. This specification amendment has been accepted.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claims 1, 10 and 19 recite substantially similar system, method and machine readable medium claims disclosing capturing an image from a display that indicates a location account associated with a physical location, sending a first payment instruction to a financial institution, the first payment instruction describing a payor account associated with a transaction party; displaying the image indicating the location account associated with the physical location; receiving payment receipt data comprising: an indication of a payment made in response to the first payment instruction, the payment being from the payor account to the location account; and data associated with the transaction; responsive to the payment receipt data, generating an authorization output indicating that execution of the transaction with the human user is authorized.
The series of steps recited above describe a fundamental economic practice; commercial or legal interactions; and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention discloses substantially similar system, method and machine readable medium claims for authorizing a human user for a transaction at a physical location via a series of steps.  Currently, the machine readable medium claim has a separate rejection as being non-statutory (as shown below) however Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.
 		
STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps describe a fundamental economic practice; commercial or legal interactions; and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
Claim 1 recites a user computing device, an interface application; and a location computing system programmed to perform operations. Claim 10 recites a user computing device, a financial institution system, and a location computing system. Claim 19 recites at least one machine-readable medium comprising instructions, at least one processor unit, a user computing device, a location computing system, and a financial institution system.
The claims recite a user computing device, a location computing system, a financial institution system, at least one processor unit and a machine-readable medium and are applying generic computer components to the recited abstract limitations. The recited interface application, programming and instructions appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a user computing device, a location computing system, a financial institution system, at least one processor unit and a machine-readable medium, programming, an interface application and instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore Claims 1, 10 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
		“The users 106A, 106B also utilize user computing devices 110A, 110B. The user computing devices 106A, 106B may be or include any suitable computing device or devices such as, for example, a smart phone, a tablet computer, a laptop computer, a smart watch, etc. User computing devices execute interface applications 111A, 111B that interface between the user computing devices 110A, 110B and respective financial institution systems 104A, 104B, 104C. The interface applications 111A, 111B may be or include any suitable type of application. In some examples, the interface applications 111A, 111B are or include a banking application, mobile banking application, or mobile wallet application that is configured to allow the users 106A, 106B to make payments to merchants, or other payors, and/or receive payments. In other examples, the interface applications 111A, 111B are or include features for online banking including, for example, account balance reports, account transfers, payments, etc.” (See Applicant Specification paragraph 32)

		“The location 108 includes a location computing system 112. The location computing system 112 interfaces the location 108 to a financial institution system 104B that is associated with at least one account for the location 108. For example, where the location 108 is a financial institution branch, the location computing system 112 may provide an interface between the location 108 (e.g., employees of the branch) and a financial institution system 104B. The location computing system 112 may send payment requests and payment instructions to the financial institution system 104B and may receive payment receipt data from the financial institution system 104B, for example, as described herein.” (See Applicant Specification paragraph 37)

		“FIG. 2 is a diagram showing another example of the environment 100 including additional details. In the example of FIG. 2, the user computing devices 110A, 110B, financial institution systems 104A, 104B, 104C, location computing system 112, and payment network 102 are in communication with one another via a network 200. The network 200 may be or comprise any suitable network element operated according to any suitable network protocol. For example, one or more portions of the network 200 may be an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local-area network (LAN), a wireless LAN (WLAN), a wide-area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, a wireless network, a Wi-Fi network, a WiMax network, another type of network, or a combination of two or more such networks.” (See Applicant Specification paragraph 47)

		“FIG. 9 is a block diagram showing an example architecture 900 of a user computing device. The architecture 900 may, for example, describe any of user computing devices 110A, 110B described herein. The architecture 900 comprises a processor unit 910. The processor unit 910 may include one or more processors. Any of a variety of different types of commercially available processors suitable for computing devices may be used (for example, an XScale architecture microprocessor, a Microprocessor without Interlocked Pipeline Stages (MIPS) architecture processor, or another type of processor). A memory 920, such as a Random Access Memory (RAM), a flash memory, or another, type of memory or data storage, is typically accessible to the processor unit 910. The memory 920 may be adapted to store an operating system (OS) 930, as well as application programs 940.” (See Applicant Specification paragraph 85)

		“The processor unit 910 may be coupled, either directly or via appropriate intermediary hardware, to a display 950 and to one or more I/O devices 960, such as a keypad, a touch panel sensor, a microphone, and the like. Such I/O devices 960 may include a touch sensor for capturing fingerprint data, a camera for capturing one or more images of the user, a retinal scanner, or any other suitable devices. The I/O devices 960 may be used to implement I/O channels. In some examples, the I/O devices 960 may also include sensors.” (See Applicant Specification paragraph 86)

		“Similarly, in some examples, the processor unit 910 may be coupled to a transceiver 970 that interfaces with an antenna 990. The transceiver 970 may be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 990, depending on the nature of the computing device implemented by the architecture 900. Although one transceiver 970 is shown, in some examples, the architecture 900 includes additional transceivers.  For example, a wireless transceiver may be utilized to communicate according to an IEEE 802.11 specification, such as Wi-Fi and/or a short-range communication medium. Some short-range communication mediums, such as Near Field Communication NFC, may utilize a separate dedicated transceiver. Further, in some configurations, a Global Positioning System (GPS) receiver 980 may also make use of the antenna 990 to receive GPS signals. In addition to or instead of the GPS receiver 980, any suitable location-determining sensor may be included and/or used, including, for example, a Wi-Fi positioning system. In some examples, the architecture 900 (e.g., the processor unit 910) may also support a hardware interrupt. In response to a hardware interrupt, the processor unit 910 may pause its processing and execute an interrupt service routine (ISR).” (See Applicant Specification paragraph 87)

		“FIG. 11 is a block diagram illustrating a computing device hardware architecture 1100, within which a set or sequence of instructions can be executed to cause a machine to perform examples of any one of the methodologies discussed herein. The architecture 1100 may describe, for example, any of the computing devices and/or control circuits described herein. The architecture 1100 may execute the software architecture 1002 described with respect to FIG. 10. The architecture 1100 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the architecture 1100 may operate in the capacity of either a server or a client machine in server-client network environments, or it may act as a peer machine in a peer-to-peer (or distributed) network environments. The architecture 1100 can be implemented in a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing instructions (sequential or otherwise) that specify operations to be taken by that machine.” (See Applicant Specification paragraph 98)

		“The example architecture 1100 includes a processor unit 1102 comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores, compute nodes, etc.). The architecture 1100 may further comprise a main memory 1104 and a static memory 1106, which communicate with each other via link 1108 (e.g., a bus). The architecture 1100 can further include a video display unit 1110, an alphanumeric input device 1112 (e.g., a keyboard), and a UI navigation device 1114 (e.g., a mouse). In some examples, the video display unit 1110, alphanumeric input device 1112, and UI navigation device 1114 are incorporated into a touchscreen display. The architecture 1100 may additionally include a storage device 1116 (e.g., a drive unit), a signal generation device 1118 (e.g., a speaker), a network interface device 1120, and one or more sensors (not shown), such as a GPS sensor, compass, accelerometer, or other sensor.” (See Applicant Specification paragraph 99)

		“The storage device 1116 includes a non-transitory machine-readable medium 1122 on which is stored one or more sets of data structures and instructions 1124 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 1124 can also reside, completely, or at least partially, within the main memory 1104, within the static memory 1106, and/or within the processor unit 1102 during execution thereof by the architecture 1100, with the main memory 1104, the static memory 1106, and the processor unit 1102 also constituting machine-readable media. The instructions 1124 stored at the machine-readable medium 1122 may include, for example, instructions for implementing the software architecture 1002, instructions for executing any of the features described herein, etc.” (See Applicant Specification paragraph 101)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 3-9 and 12-18 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus Claims 1, 3-9 and 12-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	               Claim 19 is further rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself. 
	                The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.   Typically, a computer-readable medium claim would feature the limitation of "non-transitory" as to the computer-readable medium and additionally, have instructions stored on the medium that when executed by a processor causes the processor to perform steps.   In the instant case, the claim recites in part “[a] least one machine-readable medium comprising instructions thereon…” which does not indicate that the machine-readable medium is non-transitory and does not clearly indicate that the instructions are stored thereon.    

Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] computerized system for authorizing a human user to execute a transaction at a physical location, the system comprising:”
The preamble of instant claim 10 recites “[a] computerized method of authorizing a human user for a transaction at a physical location, the method comprising:”
The preamble of instant claim 19 recites “[a]t least one machine-readable medium comprising instructions thereon that, when executed by at least one processing unit, causes the at least one processor unit to perform operations for authorizing a human user to execute a transaction at a physical location, the operations comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for authorizing a human user to execute a transaction at a physical location” and “of authorizing a human user for a transaction at a physical location” as recited in the preambles only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention.  

As in Claims 5 and 14:
“an indication of a payment to be made from the location account to the payor account“

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 5-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed March 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

As amended Claim 5 recites the following:
 “the location computing system further programmed to perform operations comprising:
sending second payment instruction data, the second payment instruction data comprising:
an indication of a payment to be made from the location account to the payor account, and request data requesting that the transaction party provide the token data.”

As amended Claim 6 recites the following:
“the user computing device further programmed to perform operations comprising sending third payment instruction data, the third payment instruction data comprising:
an indication of a payment from an account associated with the human user to the account associated with the transaction party; and
request data requesting that the transaction party provide the token comparison data.”

As amended Claim 7 recites the following:

“the user computing device further programmed to perform operations comprising receiving payment receipt data by the user computing device associated with the human user, the payment receipt data comprising:
an indication of a payment from the account associated with transaction party to the account associated with the human user; and
the token comparison data.”

As amended Claim 8 recites the following:

“the location computing system further programmed to perform operations further comprising:
receiving second payment receipt data comprising an indication of a payment made from an account associated with the human user to the transaction party; 
based at least in part on the second payment receipt data, sending second payment instruction data, the second payment instruction data comprising:
an indication of a payment from the account associated with the physical location to the account associated with the transaction party; and
data describing the human user, the data describing the human user based at least in part on the second payment receipt data.”

Substantially similar claims 14-17 disclose substantially similar limitations that are being similarly rejected and interpreted.
In each of the claims, it appears that Applicant is attempting to claim an alternative embodiment where a proxy user is using an account belonging to a payor, however there is no disclosure of a second or third payment instruction data that involves an account of the human user making payment to a transaction party in the case where the human user is a proxy to the transaction party that is the payor.  The recitations do not reflect the disclosure presented in relation to Figure 7 (which, to Examiner, appears to be the closest disclosure) or to Figure 8 (which Applicant indicated during an interview held on June 28, 2022 was the embodiment they were attempting to claim) There appears to be some instruction data that would provide a description of the human user and a request to authorize the human user to execute a transaction on behalf of the transaction party, however it does not appear to be claimed in the manner presented. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: while the claim indicates that an images is captured from a display of a location computing system, the image indicating a location account associated with the physical location and sending a first payment instruction to a financial institution system, the first payment instruction describing a payor account associated with a transaction party; and then that the location computing system is programmed to perform operations comprising displaying the image indicating the location account associated with the physical location the process then jumps to receiving payment receipt data comprising an indication of a payment made in response to the first payment instruction where the payment is from the payor account to the location account and token data associated with the transaction, there is no indication that the location account data has ever been sent to the financial institution system in order to establish where a payment could have been made from the payor account to the location account.
	Subsequently, the process recites responsive to the payment receipt data, generating an authorization output indicating that execution of the transaction with the human user is authorized.  None of these steps can occur if the location account data has not been sent to the financial institution system as it would not be possible to effectuate a payment and get a receipt nor subsequent authorization for said payment without a defined payee.  Substantially similar Claims 10 and 19 have a similar issue which is similarly rejected.  
	The subsequent dependent claims have additional cascading issues resulting from this missing step. Dependent Claims 3-9 and 12-18 are further rejected as based on a rejected base claim.
	Further, regarding Claim 1, the limitation “sending a first payment instruction to a financial institution system, the first payment instruction describing a payor account associated with a transaction party”.  As recited, the BRI is that the payor account is associated with a payor with a payor being the transaction party.   As amended, at this point, the human user appears to refer to the payor as seen in some embodiments.  Substantially similar Claims 10 and 19 are similarly interpreted.
A number of the subsequent claims, at least Claims 5-7 and 14-17 appear to (as noted in the 112(a) rejection) not be properly supported by the specification and do not provide a clear recitation of the invention sought to be claimed. 
In Claim 5 (and substantially similar Claim 14) which, as amended, recites “second payment instruction data, the second payment instruction data comprising: an indication of a payment to be made from the location account to the payor account”. This step appears to somehow be occurring before the receipt of the payment receipt data in Claims 1 and 10, and provides the token data.  If the token data has already been provided in Claims 1 and 10, then how does this recitation further limit the claim?   Further, this is indicated as a payment from the location account to the payor account.  The specification does not indicate “second payment instruction data” nor is it clear, as the independent Claims are generating authorization output based on the payment receipt data (as received in the independent claims) thus it is not clear how this adds to the claim or even results in anything other than what has already occurred as it is “second” payment data – which conventionally comes after payment receipt data (“first”) as recited in the independent claims.  Claims 8 and 17 have a similar issue and are rejected for the similar reasons.
Similarly, in Claims 6 and 15, which are dependent on Claims 4 and 13, are further confusing.  The claim recites “the user computing device further programmed to perform operations comprising sending third payment instruction data, the third payment instruction data comprising: an indication of a payment from an account associated with the human user to the account associated with the transaction party; and request data requesting that the transaction party provide the token comparison data”.  In Claims 4 and 13, the token comparison data has already been received and matched to the token.   What is Applicant attempting to claim that is different than what has already been claimed with this limitation? In what order is Applicant intending the steps to be performed? Much like the issues raised as to Claims 5 and 14, there is no third payment instruction data disclosed in the specification and the authorization output has already been given based on the first payment receipt data in the independent claims.  
Claims 7 and 16 are dependent on Claims 6 and 15 and on that basis are further rejected. 
Overall, there is a disconnect between the independent and dependent claims.  The dependent claims do not appear to be connected to the same embodiment claimed in the independent claims in a cogent manner.  If Applicant is intending to claim a proxy transaction conducted by a human user that is distinct from a payor transaction party, it will need to be clarified as such.  Further, it appears that there is intended to be some sort of process to verify that the human user present at a location is authorized to use the payor transaction party’s account, but it is not clear how that is being effectuated as the independent claims only appear to require payment receipt data in order to get to authorization.  The suggestion of processes of transactions between the payor and the user or the location to the payor are similarly confusing.  Is this a refund process? Is this attempting to use another payment or a split payment? Is this a human user paying back a payor outside of the process of the independent claims?   
Dependent Claims 3-9 and 12-18 are further rejected as based on a rejected base claim.
Because Claims 1, 3-10, and 12-19 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. See In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited in the interest of compact prosecution and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In Claims 6 and 15, the substantially similar claims recite in part “request data requesting that the transaction party provide the token comparison data”.  In Claims 4 and 13, from which Claims 6 and 15 depend, the claim has already received the token comparison data from the transaction party, thus it is unclear how this claim is further limiting the claim or if the claim is intended to include the elements of the claims from which it depends.  Claims 7 and 16 are further dependent on Claims 6 and 15 and are further rejected on that basis.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art Not Currently Being Relied Upon
Ortiz (US PG Pub. 2016/0019536) – discloses systems and methods for securely processing payments 
Havilio (US PG Pub. 2017/0178124) – discloses secure electronic payment transaction methods and systems
Jakobsson (US PG Pub. 2010/0153274) – discloses a system for authentication using small payments.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered and they are persuasive in part as fully disclosed below.

As to the Drawing Objections:
Applicant is thanked for the specification amendments made to obviate the drawing objections, which have accordingly been withdrawn. (See Applicant’s Arguments dated 03/21/2022, page 9)

As to the Claim Objections:
	Applicant is thanked for the correction to Claim 9 and the objection has thus been withdrawn. (Id.)

As to the 101 Rejections:
The 101 Rejection has been updated to account for the claim amendments in the rejection in chief. As discussed during the interview with Applicant Attorney on June 28, 2022 the claims are not akin to those seen in Example 35 as argued by Applicant (Id. at pages 10-13) The instant claims do not invoke random codes, decrypting those codes or matching those codes or a determination of proceeding in a transaction based on that matching. The current claims are capturing an image by a user computing device and sending a first payment instruction to a financial institution, however do not send the image to the financial institution and do not use the image in any way in the claims. The process jumps to receiving payment receipt data and token data and then authorizing the output including execution of the transaction.  This is no more than a set of rules being followed where a payment instruction is sent and an indication of the payment being made and authorization resulting.  These claims are not subject matter patent eligible.

As to the 112 Rejections:
	As noted above and discussed with Applicant, the claims have immense 112 issues.  The scope of the claims or the intended inventive concept is not clear as recited.  The amendments have actually resulted in further confusion rather than clarification.  (Id. at page 13) As discussed with Applicant, the scope, process and content needs to be clarified as further discussed with respect to the 112 rejections in the rejection in chief, above.

As to the 102 Rejection:
	As noted, the claims are confusing and unclear.  While other prior art has been cited, it is not clear what the scope or inventive intent of the claims is at present.  The scope of Ortiz appears to apply to the independent claims, however as it is unclear what Applicant is further attempting to claim and there are such an excessive amount of clarity issues at present, there is no prior art being applied.  This is not an indication that prior art may not be applied in the future, rather it is an indication that the claims are so unclear as to render them unable to be searched properly.  Examiner has cited additional art that may be applicable, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 2, 2022